Citation Nr: 1547858	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service treatment records confirm that the Veteran was involved in a motor vehicle accident with neck pain included among his complaints.  Notably, however a psychiatric component for his complaints were thought to be present.  After service, there is indication of additional accidents, yet as early as the 1980s cervical spine disability is seen.  (Degenerative joint disease is seen in a March 1986 VA Hospital Discharge Summary, and a chiropractor thought subluxation was present throughout the spine in 1984.)  A July 2010 VA General Medical Examination report included a diagnosis of degenerative joint disease, and later VA records show cervical spondylosis, yet a formal opinion as to whether there is a nexus between current disability and service has not been sought.  This should be accomplished on remand.  

On remand, the RO also should ask the Veteran to identify any additional, pertinent medical treatment, the records of which should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional VA and private treatment records related to his cervical spine condition that he wants considered in this matter.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records not already associated with the file.  

2.  After any records requested above have been associated with the claims file, schedule a VA examination of the Veteran to determine the nature and etiology of any current cervical spine disability.  All indicated tests should be accomplished.  The entire claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not that any currently diagnosed cervical spine disability was caused by any in-service disease or injury, including the June 1974 in-service automobile accident.  

A thorough rationale, to include reference to relevant evidence of record, both in-service and post-service, as appropriate, should be provided for all opinions expressed.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




